Title: From John Adams to Elbridge Gerry, 2 May 1785
From: Adams, John
To: Gerry, Elbridge


          
            My dear Sir
            Auteuil near Paris May 2. 1785
          
          The Imputation of a weak Passion has made So much Impression upon me, that it may not be improper to Say a little more about it, even although I Should convert you, more and more to the Opinion of those who think the public Interest in danger from it. The Truth Should come out, and if the danger is real the Remedy is easily applied.
          According to all that I have read of Morals or Seen of Manners, there are, in Mankind various kinds of Vanity. And every Gradation of the Passions, and every Shade of their various opperations on the good or Evil of Society Should be Studied by you the Statesmen who are forming a new World.
          There is a Vanity whose Object is Show. its constant Study is to acquire Popularity to attract the Attention and Consideration of the World, and to impose upon Mankind, by Magnificence in Buildings, Furniture, Equipage, Dress, Titles, Ribbons, Stars, Garters, Crosses, and Eagles. Such is the Propensity of the World in general to admire those visible Objects and external Signs which Strike their Imaginations and Senses, that this Species of Vanity commonly changes the whole moral and political Character of a People, by turning their Attention, Esteem, Admiration and even their Confidence and Affection, from Talents and Virtues, to these external Appearances. while a People look for the former, they find them: the choicest Spirits, who have most Benevolence as well as Capacities, aim to do good, because they know they Shall be Supported by the People and enabled to do it. But when a People Seek for Marks those men acquire their Confidence and manage the public Affairs, who think of nothing but Marks. Washington had never existed, if he had not known that the People had formed the Idea of Such a Character, were enquiring for Such a one, and would love and Admire it more than that of a Cæsar or a Prince of Orange. and We shall See that if Orange Ribbons take Place in America, they will be chiefly sought and our next General will be a Prince of orange. I believe, I was never accused of this sort of Vanity. I never was infected with it, on the contrary my Interest and Reputation have been always in America lessened, by my living in a Simplicity even below what my Circumstances would have justified.
          There is another Sort of Vanity, which consists or at least Shews itself in empty boastings of Wealth, Birth, Power, Beauty, Parts learning, Virtues or Conduct. This is Seldom very mischievous, or gains any Reputation, but always prevents the Boaster, from acquiring the Character, which Sometimes he may merit. It is never indulged to be Sure by a Cunning Politician
          There is another Sort of Vanity, real Vanity as much as either of the other Sort, but certainly less pernicious. it is, on the contrary, although a Weakness and, if you will a Vice, a real Proof of a valuable Character. It is even a Vanity which arises from the Testimony of a good Conscience. When a Man is conscious of Services and Exertions, from the purest Principles of Virtue & Benevolence and looks back on a course of Years, Spent in the Service of other Men, without Attention to himself, when he recollects, Sacrifices, Sufferings and dangers, which have fallen in his Way, and Sees himself preserved through all and his labours crown’d with transcendant Success there arises a Satisfaction, and sometimes a Transport which he must be very wise indeed, if he can at all times conceal. I Say more it is Hypocricy oftener than Wisdom that pretends to conceal it. if I were to Say that I have felt this Consciousness, and experienced this Joy, I should be chargeable with Vanity, although you and every Man who knows me, must know it to be true, and that it is impossible it Should be otherwise.— if at Sometimes I have betrayed in Word or Writing Such a Sentiment, I have only to Say in excuse for it that I am not an Hypocrite, nor a cunning Man, nor at all times wise. and that altho I may be more cautious for the future, I will never be so merely to obtain the Reputation of a cunning Politician a Character I neither admire nor esteem. I have Seen So much of it, between the Years 1755 and the Years 1785, as to give me a thorough disgust to it. But the Gentlemen think that a public Minister “ought never to have the weak Passion.” in this I agree with them.— it is always an Imperfection, a Weakness, a Fault and if you will a Vice: but do they expect to find a Minister without a fault, and is not a weak Passion universally a Smaller Fault, than a Strong one? Is not even Pride more dangerous than Vanity, as are not Avarice, & Ambition, more pernicious than both? Is not even Craft, Cunning, Intrigue, much worse than the weak Passion?
          Although it is a Fault and a Scrurvy Folly which I dispize and disdain, whatever they may think of me, and even although I may have been guilty of it, We must however yeild So far to the Truth as to confess, that the greatest Men and the greatest Ministers who ever existed have Sometimes been horribly infected with it. I will not enumerate Examples in Antiquity, because every Body recollects that, not only their Poets and Orators but their gravest Historians and Philosophers are full of it. But look into Instances more recent. Sully, I Suppose will be allowed to be the greatest French Minister yet his Memoirs are one continued Panegyrick upon himself; he does even endeavour to disguise his weak Passion. Clarendon was one of the greatest English Ministers. Yet his History discovers as much Applause of himself as Sullys. D’Avaux was one of the first of the French Negotiators yet his Memoirs and his whole History is full of this Admiration of himself. I might mention even the Memoirs of De Torcy and the Duke of Marlborough. This last was an eternal Talker and forever about himself. Sir William Temple was the greatest Negotiator that England ever produced. Yet Vanity is written upon Benevolence in every Page of his Works almost and every Passage of his Life. Was there not an Exuberance of this Weakness in the late Earl of Chatham? and what do you think of Chesterfield?— Turgot and Neckar, are not inferiour to the rest, especially the latter, who can hardly write a Page without telling you how passionately he loves and admires himself and his wife. Bolingbroke has disguised it more, but it is very visible he did not feel it less, and that nothing but his ill Success and never ending Mortifications induced him to assume the disguise.
          
          In Short it is almost impossible, for any Minister to write Memorials or make the Slightest Notes of his Administration to avoid at all times the appearance of much of this childish, boyish Passion. especially a foreign Minister whose Duty it is to transmit to his Employers Accounts of his Measures and even often of transient Conversations.
          Gentlemen would do well to know a little more of the World and of the real Characters of Ministers and Negotiators, before they lay it down for a Rule that no Man is to be voted for as a Minister who has the weak Passion least they should exclude, the wisest, the most virtuous and benevolent, the ablest and most dissinterested, the most indefatigable and Successfull Ministers, that nature produces for their Choice.
          I Should be more vain than I am, if I pretended to be at all times destitute of Vanity.— I never yet saw nor do I expect to see a Man without it. I never knew but one Man who pretended to be wholly free from it, or whom any body thought to be so and him I know to be in his heart the vainest Man, and the falsest Character I have ever met with in life. The Pretension to have none of it is Affectation and gross Hypocrisy. and depend upon it, the Man who makes so much Pretension to it and takes so much cunning Pains to conceal at all times his Feelings, has artfull designs to carry, and infinitely more sordid Passions to gratify, Avarice Envy, Jealousy, Ambition or Revenge.
          After all, with real Esteem and Affection for the worthy Gentlemen who were put in Competition with me, I confess to you, it would mortify me extreamly, if thought one Member of Congress really believed, I had a larger Proportion of the weak Passion, than either of them. Surely he must be a young Member who never Satt in Congress with Us.
          These Criticisms Smell, as rank as the Ripeness of a Rabits tail, of french Politicks. Principle, Character Virtue, at a french Court is not confessed nor indeed permitted to exist. Louis the fifteenth laid it down as a Maxim confirmed to him by the Experience of fifty years that no honest Man would ever come to Court, and he accordingly Sett down every Man who came near him as a Knave. There are Books written, with the Title of “the Vanity of human Virtue,” and it is a general if not an Universal Sentiment at Court, that every Man who pretends to Character, or obtains a Reputation for Virtue is either an Hypocrite, or a Coxcomb. a Man who is capable “de S’estimer beaucoup,” (their own Phrase) is a Pretender to Character, and therefore a dangerous Man. if a Man of Virtue appears, and the Circumstances of the Times render it indispensable to call him to Court, the moment he has answered their End, if they can find no other Charge against him they set up the Cry of Vanity, and this is enough to let loose Tongues and Pens enough to tear his Reputation in Pieces. This was Signally the Case of Mr Turgot and Mr Malesherbe, as well as Mr Neckar Malesherbes indeed knew them so well by long Experience that the instant he saw what was coming he resignd. Neckar was pelted down with this kind of Pebble. a Saying of the King, either really dropped by him or invented and circulated, as his, was enough. “Neckar est vain et glorieux.” indeed all Neckars Writings are full of Self Applause, and there is a great Appearance of it in Turgots Character, but this did not prevent them from being really the best and greatest Ministers, and from doing the most good to the Kingdom of any, this Country has Seen for a long course of Years.— Courtiers were not long in discovering that I had Principles and a Character, and that I was not to be warped from my System, by any of their Arts, Douceurs, or Flatteries, and not being able to fix upon any moral Stain, or to excite any Suspicion of my Attachment to the American cause, or even to the Alliance with France, they found themselves reduced to their last Resource, which as it never fails them here they thought might do elsewhere, the Insinuation of Vanity.— I have not been illinformed of this, but I may have despized and neglected it too much.— instead of mortifying me, I declare that I believe it has increased my Vanity and made me more careless of avoiding the Appearance of it, than any Thing that ever happened to me in my whole life. it is I believe more than four Years ago, that a Friend of mine then in the Low Countries Sent me an Extract of a Letter from a Personage of great Consideration here to another of equal Note in London, which had been Sent to him, as I Suppose to caution him against me. The extract is in these Words, as near as I can recollect, not having the Paper before me “Nous n’avons pas, une Confiance bien aveugle en Monsieur Adams. On le croit honnête: on le Scait ardent, inflexible même, dans Sa cause: mais il a bond trop dans Son Sense et, ne Sçait pas Se donner aux convenances.” [“]Nous amons mieux placer Confiance, en Monsieur Franklin.”— “We have not a very blind Confidence in Mr Adams. We believe him honest: We know him to be ardent and indeed inflexible in his cause, but he abounds too much in his own Sense, and will not give into our Conveniences.”— I Saw the drift of this, with Indignation sometimes, Contempt at others but more often with real Exultation. and I am bold to Say to you, that if my Name Should live but two Centuries, this Extract will last as long and will do me more honnour with thinking and virtuous Men if such should then exist than Virginia Statues to the Marquis or yours itself to the General. if I had given into a few Such conveniences, as appointing Mailbois to command your Armies instead of Washington, Sending useless Arms to America at great Prices, yeilded Slyly away your Fisheries, and not disputed with France or Spain their right to the Illinois & Louisiana, I could have obtained a Confidence as blind as I wished, and infinitely more gratification to a weak Passion, than I shall ever now enjoy during Life. I have passed Mr Gerry through a Multitude of Snares Temptations, and Dangers in Europe, which I have never ventured to explain even to my most intimate Friends. it would not have been Safe for the public to put them upon Paper. perhaps it never will be wise, how much soever they might gratify my weak Passion. Nor are these Snares and Dangers all past. There are more to come.— I am Still to dance on a slack rope, or a tight Rope, Still to march on the Brink of Precipices, with English French and American Politicks watching the Moment to push me over. do you wonder at Mr Jays return, or do you think it Surprizing that I should wish to follow his Steps. an honest Man here, is not so happy as the military Gentlemen in America, with ten thousand Brother Officers ready to Support his Character and propagate his Fame, as well as ward off false Attacks. Our Business is Secret, and must be so very often liable to Jealousies, Surmizes, Misrepresentations and Slanders, which We are not at Liberty even to contradict and refute. Facts which if known would justify Us; and do us honour, we cannot publish without being charged with breach of Trust. &c
          Such Considerations, while the Publick was interested in my Fate, more than can be expressed with Decency have more than once put me on the rack and come very near to cost me my Life. at present the Country is safe and I look upon myself as of very little Consequence to any Body, and therefore nothing that can happen to me will give me so much Anxiety. Pidlers may nibble at Inadvertences at unguarded Expressions, in times of great Agitation of Mind, or at Excesses of Joy upon escaping Snares that would have deceived the Eyes of Argus. They will now disturb my repose but little, and not at all, long.—
          
          I will add one Thing more, Sir, if I had adopted or would now adopt the Principle, instead of putting you upon your guard against it, that “The United States ought to join France, in two Future Wars against England one to pay the Debt of Gratitude already contracted and the other to Shew themselves as generous as France has been, I could even now have all the Emmissaries thro the World, and almost all the Gazettes of Europe and America, employed to gratify my weak Passion, nay I could obtain much more solid Benefits.[”]
          When a Man is hurt he loves to talk of his Wound, and I know of no other Way to account for this long Letter which you see is intended only for you, and as it is not worth copying cannot be made shorter.
          With great Regard your Frd
          
            John Adams
          
        